Citation Nr: 0613268	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for polyneuropathy.

2.  Entitlement to service connection for polyneuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1972 and in the Army Reserves.  He served in the Republic of 
Vietnam from September 22, 1969 to September 21, 1970.

This claim comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The transcript of a formal hearing before a local 
Decision Review Officer held in March 2004 is associated with 
the record.

In June 2004, the veteran submitted a claim for nonservice-
connected pension benefits.  As this claim has yet to be 
adjudicated, it is referred to the RO for appropriate action.

The issue of entitlement to service connection for 
polyneuropathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a September 1997 rating decision, the RO denied 
service connection for polyneuropathy, and the veteran did 
not file a timely notice of disagreement (NOD) with this 
rating decision.

2.  Some of the evidence submitted since the September 1997 
rating decision appears to raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
polyneuropathy.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied service 
connection for polyneuropathy, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
September 1997 rating decision sufficient to reopen the 
veteran's claim for service connection for polyneuropathy.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for polyneuropathy, the Board finds 
that the RO has substantially satisfied VA's duties to notify 
and assist.  38 U.S.C.A. §§ 5103(a) and 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The appellant was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claim.  He testified at an RO hearing.  In an 
October 2002 letter, the RO advised the appellant that his 
previous claim had been denied because his polyneuropathy was 
not incurred in service or within one year after service; 
that to reopen his claim he needed to submit evidence not 
previously considered, showing that the disorder was incurred 
in, or aggravated by, his active duty; that a current 
hospital or examination report would not be sufficient to 
reopen his claim; and that the best evidence would be 
statements from physicians who had treated him during or soon 
after military service.  In that letter; the RO also informed 
the appellant of what VA would do; asked him to send 
information describing additional evidence or the evidence 
itself; and told him what evidence was needed to establish 
service connection.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issue of whether to 
reopen his claim given the favorable nature of the Board's 
decision, reopening and remanding his service connection 
claim for a de novo review and further development.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
polyneuropathy.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In December 1996 and September 1997 rating decisions, the RO 
denied the veteran's earlier claims essentially on the basis 
that the veteran's polyneuropathy was not a disease 
warranting presumptive service connection due to herbicide 
exposure and was not manifested in service or within one year 
of separation, and there was no medical evidence relating or 
linking the veteran's current polyneuropathy to his active 
duty.  The veteran was notified of the latter rating decision 
in a September 1997 letter, together with his rights 
regarding the appeal of an adverse decision.  He did not file 
a timely NOD.  In a July 2002 letter to the veteran, the RO 
notified him that his September 2001 NOD was received after 
the appeal period had expired.  Because he did not file a 
timely NOD, the September 1997 rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  Second, if VA determines that 
the evidence is new and material, VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  The second step becomes applicable only 
when the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  In order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below concludes that new and 
material evidence sufficient to reopen the appellant's claim 
for service connection has been received.  

Relevant evidence considered at the time of the December 1996 
and September 1997 rating decisions included: service medical 
records, which noted no complaints, treatment or diagnosis 
for polyneuropathy; an April 1972 VA examination report, a 
March 1985 VA Agent Orange examination report; and a January 
1996 letter from the VA Medical Center that stated that the 
results from the veteran's 1995 Agent Orange examination 
reflected a diagnosis of polyneuropathy, and selected VA 
treatment records from March 1972 to December 1995.  
Collectively, the VA medical records and examination reports 
reflect diagnoses of, and treatment for neuropathy but no 
medical opinion linking the disorder to service.  

Relevant evidence obtained since the issuance of the 
September 1997 rating decision includes an addendum to the 
veteran's November 1995 VA Agent Orange examination report, 
in which the examiner diagnosed the veteran with diffuse 
polyneuropathy and/or anterior horn cell disease, progressive 
and severe, and noted that, based on the history that the 
veteran gave, his examination, and electromyogram and nerve 
conduction studies on the left upper extremity and the right 
lower extremity, that in less than 1 1/2 years after leaving 
service the veteran was diagnosed with degenerative bone and 
disc disease and spondylosis of the cervical spine.  
Degenerative bone and disc disease could be responsible for 
the veteran neuropathy symptoms.  Moreover, the February 2001 
VA examiner stated that it was noted, in 1972, that the 
veteran had weakness starting in his left arm and inability 
to properly use his hand and then weakness developed 
gradually in the right lower extremity.  These reports and 
their reported histories are material to the issue under 
consideration.  As such this evidence raises a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Accordingly, the appellant's service-
connection claim for polyneuropathy is reopened. 


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for polyneuropathy is reopened, 
to this extent the appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for polyneuropathy, the claim is 
REMANDED for de novo review.

The veteran essentially asserts that he suffers from 
polyneuropathy as a result of his exposure to Agent Orange 
while stationed in Vietnam, and is therefore seeking service 
connection based upon Agent Orange exposure, as well as 
direct service connection.  He further asserts that the 
evidence reflects that his neuropathy had its onset in 
service or within one year of separation from service.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court)  issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection is 
granted.  Moreover, it is unclear whether the appellant has 
been asked to provide any evidence in his possession that 
pertains to his claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  On remand, the VA must do so. 

The duty to assist includes obtaining additional service 
personnel and medical records, VA treatment records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  The veteran had an 
extended period of service in the Army Reserves following his 
release from active duty, but no reserve medical records are 
in the claims file and only a few personnel service records 
are in the record.  VA treatment records appear to be missing 
between December 1995 and March 2004 and there are no VA 
treatment records after April 2004.  On remand, VA should 
attempt to obtain the veteran's missing service personnel and 
reserves medical records and missing VA treatment records.  

In lieu of an independent medical examination as requested by 
the veteran's representative, following receipt of any 
additional service and reserves records and post-service 
treatment records, the veteran should be scheduled for a 
neurological examination by a physician, who has not already 
treated or examined him, to give an opinion as to the 
etiology of the veteran's neuropathy, including whether it is 
due to exposure to herbicides or was incurred in, or 
aggravated by, active duty or was manifested within one year 
after discharge from active duty.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must review the claims file 
and ensure that all VA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) gives an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. 
S. Vet. App. Mar. 3, 2006), and (2) 
requests or tells him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The VA should contact the National 
Personnel Records Center (NPRC), and 
request that it provide copies of the 
veteran's personnel records, including 
his DD Form 20, and that it certify all 
periods of active duty for training 
(ACDUTRA).  Actual dates of ACDUTRA must 
be provided.  If the NPRC does not have 
the information, then the VA should 
contact the service department.  In 
addition, VA should attempt to obtain all 
medical records for the period that the 
appellant served in the reserves.  If 
such records are not available, please 
have the NPRC/source so indicate.

3.  The VA should ask the veteran to 
identify all VA health care providers 
that have treated him for his neuropathy 
since his discharge from service to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the RO should 
obtain all missing medical records from 
the Shreveport VA Medical Center, not 
already associated with the claims file, 
from December 1995 to March 2004 and from 
April 2004 to the present.  If records 
are unavailable, please have the provider 
so indicate.

4.  After completion of 1 through 3 
above, the veteran should be scheduled 
for a neurological examination, by a 
physician who has not already treated or 
examined him, to ascertain the nature and 
etiology of his diagnosed neuropathy.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary.  The examination report 
should include a detailed account of all 
pathology found to be present.  After 
asking the veteran about the history of 
his neuropathy and reviewing all 
pertinent medical records, to include the 
veteran's service and reserve medical 
records, the examiner should determine 
the etiology and the nature and extent of 
the veteran's neuropathy and offer 
opinions as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder (1) began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service or active duty for training 
(ACDUTRA) in the reserves, (2) is due to 
exposure to herbicides, (3) is due to an 
intervening post-service event(s); or (4) 
was manifested within one year after his 
discharge from active duty.  The veteran 
was discharged from active duty on March 
17, 1972.

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reason why.

5.  After completion of the above, and 
any further development deemed necessary, 
VA should readjudicate the appellant's 
service-connection claim on direct (to 
include as due to herbicide exposure) and 
presumptive bases.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an appropriate period of 
time to respond.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2005).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


